On a former day of the term the State submitted a motion to dismiss this appeal on account of a defective recognizance. A correct recognizance has been filed, supplying this defect, wherefore the motion is overruled.
A reversal of judgment is sought, upon the ground that the evidence is not sufficient to show appellant sold the liquor on Sunday, as alleged. That the sale was made is beyond dispute. That it was on Sunday is equally certain, and, under the facts, we think it is immaterial whether appellant, as barkeeper, or his servant, the porter, waited upon the customer. They were both behind the bar, in front of the customer, and standing together at the time, but the witness testified, that he could not state which of the two waited on him or received the pay. The porter was under the control and subject to the orders of the bartender, the appellant in this case. Under this state of case, we think it immaterial who did wait upon the customer. It is unnecessary to elaborate this question.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.